Citation Nr: 1501615	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) National Cemetery Association (NCA) Memorial Programs Service in Ft. Leavenworth, Kansas


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from April 1942 to December 1946.  He died in December 1984; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision by the VA NCA Memorial Programs Service in Ft. Leavenworth which denied the appellant's claim for a Government-furnished headstone or marker.


FINDINGS OF FACT

1.  The Veteran died prior to November 1, 1990.
 
2.  The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker are not met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To the extent any VCAA duties to notify and assist may be applicable, VA has no duty of notice or assistance in this case, because it is the law, and not the facts, which is dispositive of the case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claim ineligible for the claimed benefit.).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Here, the Veteran had active duty service from April 1942 to December 1946, and was eligible for burial in a national cemetery as a veteran with qualifying active service.  38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. §§ 3.1(d), 38.620(a).  He died in December 1984 (as reported by the appellant on her application for benefits) and was then buried in a private cemetery.  The appellant has indicated that the Veteran's grave is currently marked with a privately-purchased headstone/grave marker. 

Pursuant to 38 C.F.R. § 38.631, VA will furnish a Government headstone or marker for the grave of a decedent that is already marked and located in a private cemetery only if the decedent:

(1) Died on or after November 1, 1990;

(2) Is buried in a private cemetery; and

(3) Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. § 2402(4), (5) , or (6).

Because the Veteran died prior to November 1, 1990, was buried in a private cemetery, and his grave is already marked with a private headstone, basic eligibility for a Government-furnished headstone or marker has not been established.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b). 

The appellant does not dispute the foregoing facts, nor does she dispute the application of the law as written to the facts in this case.  She does, however, assert that it is essentially unfair and a disservice to deny this veteran (or any other veteran) a marker recognizing the remains in his grave as that of a veteran.

The Board is extremely sympathetic toward the appellant and greatly appreciates the Veteran's service to his country; however, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As such, the Board, unfortunately, is unable to provide a legal remedy in this case.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, because the Veteran's death was prior to the date provided by law, the VA may not provide a Government-issued headstone or grave marker to the appellant for placement on his grave.

Given the foregoing, the Board has no choice but to deny the claim seeking eligibility for a Government-furnished headstone or marker based on a lack of entitlement under the law.  Sabonis, supra.




ORDER

A Government-furnished headstone or grave marker is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


